     Case 1:20-cr-00139-DAD-BAM Document 36 Filed 03/05/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     MICHAEL PETTENGER
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:20-cr-00139-DAD-BAM
12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    EVIDENTIARY HEARING; ORDER
13    vs.
                                                    Date: April 6, 2021
14    MICHAEL PETTENGER,                            Time: 9:30 a.m.
                                                    Judge: Dale A. Drozd
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney David Gappa, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Michael Pettenger, that the evidentiary hearing
20   currently scheduled for April 6, 2021, at 9:30 a.m. may be continued to April 13, 2021, at 9:30
21   a.m.
22          On March 1, 2021, this Court held a motion hearing in this matter with respect to the
23   defense’s motion to suppress filed on December 18, 2020. See Dkt. #31, Dkt. #22. At the
24   conclusion of the hearing, the Court set an evidentiary hearing for April 6, 2021, at 9:30 a.m. See
25   Dkt. #31. Following the March 1, 2021 motion hearing, defense counsel consulted with the
26   defense expert in this matter, Arthur Hively, who indicated that he is not available on April 6,
27   2021, or any day that week, as he is scheduled to testify in a trial in another matter during that
28   time. Mr. Hively did indicate that he would be available the following week. Defense counsel
     Case 1:20-cr-00139-DAD-BAM Document 36 Filed 03/05/21 Page 2 of 3


 1   has communicated this to government counsel, who has indicated that the government and its
 2   witness(es) are available on April 13, 2021. Accordingly, the parties request that the currently set
 3   April 6, 2021 evidentiary hearing be continued one week to April 13, 2021, to accommodate
 4   defense expert availability.
 5          The parties agree that the delay resulting from the continuance to April 13, 2021, shall be
 6   excluded in the interests of justice, including but not limited to, the need for the period of time
 7   set forth herein for the Court’s consideration and disposition of the defense motion, pursuant to
 8   18 U.S.C. § 3161(h)(1)(D).
 9
                                                    Respectfully submitted,
10
11                                                  PHILLIP A. TALBERT
                                                    Acting United States Attorney
12
13   Date: March 5, 2021                            /s/ David Gappa
                                                    DAVID GAPPA
14                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
15
16                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
17
18   Date: March 5, 2021                            /s/ Reed Grantham
                                                    REED GRANTHAM
19                                                  Assistant Federal Defender
                                                    Attorney for Defendant
20                                                  MICHAEL PETTENGER
21
22
23
24
25
26
27

28

                                                       2
     Case 1:20-cr-00139-DAD-BAM Document 36 Filed 03/05/21 Page 3 of 3


 1                                               ORDER
 2          IT IS SO ORDERED. The evidentiary hearing currently scheduled for April 6, 2021, at
 3   9:30 a.m. is hereby continued to April 13, 2021, at 9:30 a.m. The parties remain under the
 4   Court’s previous order to advise the Court as to whether or not the evidentiary hearing is going
 5   forward and to disclose to the other side any witnesses they intend to call at the evidentiary
 6   hearing no later than a week before the April 13, 2021 hearing.
 7          IT IS FURTHER ORDERED THAT the period of time from the date of the last court
 8   appearance through April 13, 2021, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(1)(D)
 9   because it is attributable to a delay resulting from the filing of the defense motion and the time
10   needed for the Court’s consideration and disposition of the motion, and the ends of justice served
11   by taking such action outweigh the best interest of the public and the defendant in a speedy trial.
12
     IT IS SO ORDERED.
13
14      Dated:     March 5, 2021
                                                          UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                      3
